Citation Nr: 1118803	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-39 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure or as secondary to the service-connected hepatitis C.



REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the RO.

In May 2010, the Veteran testified from the RO at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board remanded the case for further development of the record in July 2010.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of bladder cancer during service or for many years thereafter.  

2.  The currently demonstrated bladder cancer is not shown to be due to Agent Orange exposure or another event or incident of the Veteran's period of active service or to have been caused or aggravated by the service-connected hepatitis C.  


CONCLUSION OF LAW

The Veteran's disability manifested by the residuals of bladder cancer is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein; nor is any due to presumed Agent Orange exposure incident to his service in the Republic of Vietnam; nor is it proximately due to or the result of the service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 1112, 1113 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307. 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in November 2007 prior to the initial adjudication of his claim in a March 2008 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In accordance with the July 2010 remand, the RO sent the Veteran a development letter in July 2010 requesting authorization and consent to obtain his private treatment records.  The Veteran did not respond.

In this regard, the Board notes that it is well established that VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that the RO substantially complied with the remand directives.

The Veteran was afforded a VA examination in March 2011 to determine the nature and etiology of the Veteran's bladder cancer.  The VA examination is found to be adequate for the purpose of deciding this claim.

Further, the Veteran testified at a hearing that focused on the elements necessary to substantiate his claim of service connection and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2010) and that the Board can adjudicate the claim based on the current record.  

The evidence of record includes service treatment records, VA medical records, VA examination report, private medical records and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R.§ 3.103.


II.  Service Connection for Bladder Cancer

The Veteran contends, without details, that his bladder cancer was related to his active service, to include as due to herbicide exposure or as secondary to the service-connected hepatitis C.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of, or has been aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has added revised provisions of 38 C.F.R. § 3.310(b) to conform the regulation to the holding of Allen, namely that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected provided there is sufficient medical evidence supporting the claim.  71 Fed. Reg. 52744-52747 (codified at 38 C.F.R. § 3.310(b) (2007)).

The rating activity will determine the baseline and current levels of severity under VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In the present case, as noted, the evidence of record does not substantiate a causal relationship between the service-connected hepatitis C and the claimed bladder cancer.  As such, no action is required to establish the "baseline level of severity" of his nonservice-connected bladder cancer, and the newly enacted provisions of 38 C.F.R. § 3.310(b) are not directly relevant to this case.  

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (Jun. 12, 2007).

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, herbicide exposure is presumed.  However, as reflected hereinabove, bladder cancer is not included as one of the diseases on the list of herbicide-related disorders at 38 C.F.R. § 3.309(e).  

Lacking specific lay statements from the Veteran or other evidence linking the bladder cancer to Agent Orange exposure during service, the Board finds no probative evidence that tends to support the Veteran's claim.

The service treatment records do not show complaints or findings of bladder cancer.  The service treatment records, in part, do reflect the report of "tumor growth, cyst, cancer."  (See April 1967 and February 1970 Report of Medical Histories).  

However, the medical record only show that the Veteran was diagnosed with transitional cell carcinoma of the urinary bladder and underwent transurethral resection of the bladder with random biopsies in March 2006.  He had re-staging of transurethral resection of the bladder tumor in April 2006.  A letter from Dr. V. L. dated in May 2007 reflects that he was treating the Veteran for bladder cancer.

The VA treatment records reflect a history of bladder cancer in 2006, but no active treatment.  A June 2006 liver biopsy demonstrated no significant change from a prior evaluation performed 10 years earlier. 

The Veteran underwent a VA examination in March 2011.  The VA examiner reviewed the claims file.  The Veteran reported having had intermittent hematuria and passing renal or bladder stones in 2002.  The VA examiner also noted that there was no history of chemotherapy or radiation therapy for his bladder cancer.  He had cystoscopy screening every six months for his bladder cancer.  

The Veteran was diagnosed with transitional carcinoma of the bladder.  The VA examiner noted that the Veteran had a long history of smoking.  He stated that medical literature does not establish any significant causal relationship between bladder carcinoma and Agent Orange exposure, or between bladder carcinoma and hepatitis C virus infection.  (See March 2011 VA examination report referencing Steinberg, et. al., Bladder Cancer, emedicine, September 2010; and Epidemiology and etiology of urothelial transitional carcinoma of the bladder, UpToDate sept. 14, 2010).  He also noted that a review of the Henry Ford research study suggested a relationship between hepatitis C and kidney cancer, but not bladder cancer.

The VA examiner concluded that it was less likely as not that the Veteran's claimed bladder cancer was due to any event or incident of his period of active service to include Agent Orange exposure or was caused or aggravated by the service-connected hepatitis C.

Although the evidence of record reflects that the Veteran is shown to have had a history of bladder cancer in 2006 and requires cancer screening every six months,  the evidence does not show the onset of the claimed bladder cancer until many years after service.   

Notably, the Veteran has not asserted having a continuity of related symptoms since service, only a belief that current residuals of bladder cancer are somehow related to service.  Moreover, he has presented no competent evidence to support these lay assertions of limited probative worth.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

As such, his lay statements cannot constitute competent probative evidence, and the Board must rely on the medical evidence that is of record.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report that on which he or she has personal knowledge). 

Accordingly, as the evidence preponderates against the Veteran's claim, the doctrine of reasonable doubt is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for bladder cancer, to include as due to herbicide exposure or as secondary to the service-connected hepatitis C is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


